ACCEPTED
                                                                                      07-14-00440-CR
                                                                         SEVENTH COURT OF APPEALS
                                                                                   AMARILLO, TEXAS
                                                                                 4/21/2015 4:09:16 PM
                                                                                     Vivian Long, Clerk


                               No. 07-14-00440-CR

                                                                     FILED IN
                                                              7th COURT OF APPEALS
RODERICK JORDAN                           §          IN THE SEVENTH
                                                                AMARILLO, TEXAS
                                                              4/21/2015 4:09:16 PM
V.                                        §          COURT OF APPEALS
                                                                   VIVIAN LONG
                                                                      CLERK
THE STATE OF TEXAS                        §          AT AMARILLO, TEXAS

            SECOND MOTION FOR AN EXTENSION OF TIME
               IN WHICH TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW Roderick Jordan, Appellant in this cause, by and through

his duly appointed attorney on appeal, and requests that this Court further extend

the time in which to file Appellant’s Brief.

                                               I.

      Appellant was convicted of murder and sentenced to twenty (20) years’

imprisonment.

                                              II.

      The due date for Appellant’s Brief, set on one extension, is April 22, 2015.

The case is not yet set for submission.

                                              III.

     The undersigned attorney recognizes that, in its notice granting the previous

extension of time, the clerk advised that the Court “does not grant requests for
subsequent extensions absent good cause. The Court does not generally consider

the normal press of business good cause. “

                                          IV.

      Appellant submits that good cause exists for this requested extension.

Appellant relies on the following facts to explain why the brief has not yet been

prepared and the need for a further extension of time in which to file the brief:

      (1) The undersigned attorney’s work schedule, both on this case and on other

matters, was disrupted by long standing vacation plans with non-refundable

expenses from March 26 through March 30, 2015. Additionally, the undersigned

attorney was out of her office for significant periods of time on April 7 and April

20, 2015, to handle medical appointments and on April 16, 2015, to handle

personal matters which could not be attended to on a weekend. The undersigned

attorney’s spouse is scheduled for surgery on April 22 and April 29, 2015, which

will necessitate additional time out of the office.

      (2) The undersigned attorney presented oral argument in Mark McCay v. The

State of Texas, No. 05-12-01199-CR, in the Fifth Court of Appeals on April 15,

2015. The McCay record is in excess of 2000 pages and the case presents three

issues of first impression regarding the indictment. All other legal work was

suspended on April 7, 2015 and not resumed until April 17, 2015, so that the

undersigned attorney could fully prepare for this unique oral argument. Indeed,

                                           2
while the undersigned attorney usually requires 10-12 hours to fully prepare for

oral argument on any given case, approximately 38 attorney hours were expended

in oral argument preparation on McCay.

      (3) Prior to beginning work on this case, the undersigned attorney must

complete and file a brief in Demuntra Rashard Green v. The State of Texas, No:

05-14-01264-CR. Work on the Green brief began on April 2, 2015, and

approximately 18 attorney hours have been expended on that case as of the date

and time of this motion. The record, which is in excess of 400 pages, has been read

in its entirety and four points of error are currently being researched. As noted in

the preceding paragraph, however, work on that case was suspended on April 7,

2015, to prepare for the McCay argument. The undersigned attorney hopes to have

the Green brief completed and filed within the next 5-8 business days.

      (4) Additionally, since March 13, 2015, the undersigned attorney has

expended approximately 50 hours working on a brief in Terry Ray McMillan v.

The State of Texas, No: 05-14-01419-CR. The record in the McMillan case is

extensive, consisting of over 1300 pages. The case is currently on an abatement

due to missing/destroyed exhibits. The trial court entered Findings this morning on

the McMillan case and the undersigned attorney expects the abatement to be

dissolved and the brief ordered filed within the next few weeks.




                                         3
       (5) Lastly, the undersigned attorney is an adjunct professor at Texas A&M

School of Law teaching a rigorous writing seminar this spring. Students turned in

the first drafts of their seminar papers on March 31, 2015; the undersigned attorney

returned fully critiqued papers to the students on April 14, 2015, so that the

students would have a full two weeks to correct their work before submitting their

final papers for final grades on April 28, 2015. Reading and critiquing the seminar

papers consumed approximately 30 hours of the undersigned attorney’s time over

the course of nights and weekends from April 1 through April 13, 2015. Those

hours on nights and weekends would otherwise have been devoted to brief

preparation in the undersigned attorney’s pending cases.

      (6) The brief in the case at bar is essentially “next” on the undersigned

attorney’s docket and will be started just as soon as the Green and McMillan briefs

are completed and filed. If the Fifth Court of Appeals affords significant additional

briefing time on the McMillan case, the undersigned attorney will brief this case

before completing the brief in McMillan.

                                         V.

      This Motion is not brought for purposes of delay but so that the lengthy

appellate record in this case can be read and evaluated, and so that the legal and

factual issues presented by the appellate record can be properly briefed and

presented to this Court on Appellant’s behalf.

                                           4
      WHEREFORE, Appellant requests that this Court extend Appellant’s

deadline to file his brief to May 22, 2015. If the undersigned attorney can file the

brief sooner, she will do so.

                                                   Respectfully submitted,


                                                   /s/ Katherine A. Drew
Lynn Pride Richardson                              Katherine A. Drew
Chief Public Defender                              Assistant Public Defender
Dallas County, Texas                               State Bar No. 06117800
                                                   Frank Crowley Courts Building
                                                   133 N. Riverfront Blvd., LB-2
                                                   Dallas, Texas 75207-4399
                                                   (214) 875-2360 (phone)
                                                   (214) 875-2363 (fax)
                                                   Kathi.Drew@dallascounty.org


                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Dallas County Criminal District Attorney’s Office (Appellate Section), 133 N.
Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by both electronic
transmission and by hand delivery on April 21, 2015.


                                                   /s/ Katherine A. Drew
                                                   Katherine A. Drew




                                         5